Citation Nr: 0216859	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  94-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.  Sampson, Counsel


INTRODUCTION

The appellant had active service from September 1972 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In August 1999, a hearing was held before the undersigned in 
Jackson, Mississippi.  A transcript of that hearing is of 
record.  

In February 2000, the Board issued a decision denying 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and found that new and material evidence to 
reopen a claim for service connection for an acquired 
psychiatric disorder had not been submitted.

The veteran appealed this decision, and in a December 2000 
Order, the United States Court of Appeals for Veterans 
Claims vacated the Board's decision with regard to new and 
material evidence to reopen the claim for an acquired 
psychiatric disorder, and dismissed the remaining issue, the 
claim for service connection for PTSD.  

In August 2001, the Board remanded the claim for 
development.  The requested development has been completed 
and the Board proceeds with its consideration of the appeal.


FINDINGS OF FACT

1.  In a rating decision dated in February 1979, the RO 
denied service connection for a personality disorder with 
paranoid and cyclothymic features, schizophrenia 
schizoaffective type, and depressive neurosis.  Although he 
was notified of that decision, he did not appeal.  

2.  The evidence received subsequent to the RO's final 
February 1979 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1979 rating decision that denied service 
connection for a psychiatric disorder identified as a 
personality disorder with paranoid and cyclothymic features, 
schizophrenia schizoaffective type, and depressive neurosis 
is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 
19.153 (1978).

2.  Since the February 1979 final rating decision no new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. 5108 (West 1991); 38 C.F.R.  3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant filed an original claim in November 1975 for 
service connection for minimal brain dysfunction that was 
aggravated by military service.  He stated that the 
condition was first manifested at age 11.  The appellant 
failed to report for the VA examination and in March 1976 he 
was notified that his claim was denied for failure to report 
for examination.  The letter stated that no further action 
would be taken until he indicated his willingness to report 
for examination.

A review of the appellant's DD Form 214 confirms that his 
primary specialty title was medical service specialist.  

The service medical records do not contain any psychiatric 
complaints, findings or diagnosis.  The appellant was 
recommended for an administrative discharge for failure to 
progress satisfactorily or adjust to the demands of military 
life.  On his February 1975 separation examination his 
psychiatric status was normal.

In July 1975 the appellant presented to the emergency room 
of Charleston, West Virginia Medical Center with a chief 
complaint that he felt as thought he was being followed.  
His mother reported that during service he became a user of 
a variety of drugs including heroin, mescaline, marijuana 
and amphetamines.  The appellant reported he withdrew from 
these drugs while still in service.  The appellant reported 
spending 18 months after service traveling across the 
country and living off the streets.  On mental status 
examination he was oriented and presented with an often 
inappropriate smile.  His verbal comments were articulate, 
intellectualized, verbose and sometimes bordered on the 
irrelevant.  He had no unusual speech, facial or body 
gestures.  He fund of general information was adequate 
although he was unable to handle certain calculations or 
interpret proverbs.  His judgment was grossly intact and 
insight was poor.  The initial impression was schizoid 
personality, possibly compatible with budding paranoid 
schizophrenia or manic depressive psychosis.  He reported 
that he could, "hustle almost anything from the streets."  
At the time of discharge in August 1975, he was under fairly 
good control but could have benefited from additional 
hospitalization that he would not accept.  Schizoid 
personality (DSM II) was diagnosed.  

In October 1975, the appellant was admitted to the VA 
Medical Center, Chillicothe, Ohio complaining of a nervous 
disorder.  The appellant reported headache, insomnia and 
that his heart was racing.  He was alert and oriented to 
person, place and time.  There were no delusions.  He denied 
hallucinations and suicidal or homicidal thoughts.  His 
memory was intact and his affect appropriate.  Depressive 
neurosis was diagnosed.

He was evaluated at the Arizona State Hospital in November 
1976.  He was anxiety-ridden and exhibited explosive 
behavior.  He had brief psychiatric hospitalizations dating 
back to 1963 with a history of disturbance and behavioral 
disorders dating back to childhood.  He had been severely 
depressed on one occasion for several months.  He was 
currently overproductive, hyperactive, flighty and slightly 
disorganized.  There was no delirium or hallucinations.  
Manic-depressive disease with hypermania was diagnosed.

The appellant requested treatment at Mental Health Services 
for Merced County, California in December 1976.  He reported 
that he had been in treatment almost constantly since he was 
11-years old.  He reported using heroin during service, but 
that he became clean on his own.  On mental status 
examination the appellant was very verbal and extremely 
articulate.  His memory was intact and there was no 
psychotic process involved.  Depression was manifested quite 
frequently as were periods of elation and hyperactivity.  
His affect was appropriate to content.  His admission 
diagnosis was schizophrenia, schizoaffective type, 
depressed.  When seen for the second time, the appellant 
seemed to be paranoid schizophrenic.  He was extremely 
manipulative and said whatever he thought would impress the 
listener.  A great deal of his verbal productions were 
grandiose and severely paranoid, but he seemed aware of what 
he was doing.  His prognosis was poor.  In January 1977 he 
was obsessed, perhaps delusional about his weight 
stabilization.  He was much more rational and less 
delusional, grandiose and paranoid.  During the interview he 
was still playing the game of one-upmanship that seemed to 
be part of his paranoid attitude.  Later in January he was 
seen to discuss his medications.  He was much more agreeable 
and almost did not appear to be psychotic at all.  The 
examiner noted the abrupt change in the appellant from one 
interview to another, from a full-blown paranoid 
schizophrenic to a fairly normal individual suggested that 
there was a strong hysterical element in his psychosis.  By 
a February note, the examiner indicated that the more he saw 
of the appellant, the less he thought he was psychotic.

The appellant was received at the VA Medical Center, 
Minneapolis, Minnesota in December 1977 on a 72-hour hold 
order from the county crisis center.  The appellant had 
claimed multiple symptoms that were mostly somatic in nature 
and requiring Darvon.  He requested the Darvon from many 
sources and his arrest by police was because he had 
threatened a druggist.  He was very difficult to examine.  
He was diagnosed with polydrug abuse with psychosis and a 
personality disorder with paranoid and cyclothymic features.

In January 1979 the appellant filed a claim for service 
connection for manic and/or psychotic depression alleging it 
began approximately 3 to 6 months prior to discharge.  
Service connection for a personality disorder with paranoid 
and cyclothymic features, schizophrenia schizoaffective 
type, depressive neurosis, and drug abuse was denied in 
February 1979.  The RO noted that a psychiatric disorder was 
not shown in service, nor was a psychosis shown in the first 
postservice year.  The RO added that he was hospitalized in 
1977 with psychosis associated with drug abuse which in view 
of the appellant's history of drug abuse would have rebutted 
the presumption of incurrence if shown during the first 
postservice year.  The appellant was informed of the 
decision and his appellate rights in March 1979.  

Since the February rating decision, the appellant has 
submitted, or VA has obtained an abundance of evidence.  
This evidence is described below.

The appellant was admitted to Huntington State Hospital in 
April 1979 on court order.  On psychological evaluation he 
was well dressed and his orientation to time, place and 
person was good.  He was indifferent to the significance of 
the interview.  He had no delusions or hallucinations.  His 
attention span was reduced.  He appeared to be in the manic 
state of manic depressive illness.  The staff physician 
diagnosed rule-out paranoid schizophrenia and the staff 
psychologist diagnosed paranoid schizophrenia.  The 
discharge summary diagnosis was paranoid schizophrenia.

In May 1979 he began treatment at the Logan-Mingo Area 
Mental Health facility.  He appeared very cunning to the 
intake examiner.  

In January 1991 the appellant petitioned to reopen his claim 
for service connection.  In the July 1992 rating decision on 
appeal, the RO determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for a nervous condition, previously diagnosed as personality 
disorder with paranoid and cyclothymic features, 
schizophrenia and depressive neurosis.  The appellant 
perfected an appeal as to this rating decision.

In November 1992 VA Medical Center records, complaints of 
decreased sleep, increased appetite and worry, and decreased 
exercise were recorded.  He was alert and oriented to 
person, place, time and date.  He was cooperative and his 
mood and affect were appropriate to content.  His speech and 
psychomotor activity were unremarkable with good insight and 
judgment.  He was diagnosed with manic depression by 
history, and in other notes with major depression, and in 
February and May 1993 with bipolar disorder.  In August 1993 
he complained of a decrease in self-esteem and confidence.  
He had been treated for bipolar disorder for years, and 
suffered mostly from depression.  In October 1994 he 
complained of fatigue, loss of drive, feeling isolated and 
unnecessary.  He stayed in bed all day.  He had been in 
treatment for 20 years for bipolar behavior.  In November 
1994 the appellant referred himself to the post-traumatic 
stress disorder clinic.  He reported a history of childhood 
physical and sexual abuse.  His prior mental health 
diagnoses included schizophrenia, major depression, bipolar 
disorder and schizoid personality disorder.  Post- traumatic 
stress disorder, chronic, mild (subthreshold) was diagnosed 
and rule-out schizoid personality disorder.

A VA examination was conducted in December 1994.  The claims 
folder was not available for the examiner's review.  The 
appellant denied that he was aware of any mental or nervous 
problems while he was on active duty.  Almost immediately 
after his discharge from service he applied for Social 
Security Administration benefits because he was depressed.  
He did not appear particularly depressed, but the appellant 
reported that he was, and had mood swings since the summer 
of 1975.  His periods of depression lasted as long as a year 
and the periods of elation for several weeks.  He was 
generally hospitalized when he was elated because he would 
do strange things and have paranoid ideation.  When elated, 
he had hurried thoughts, was unable to sleep and had 
feelings of invulnerability, omniscience and increased 
strength.  When depressed he would isolate himself.  He was 
questioned carefully about the psychotic indices because of 
his prior diagnoses of paranoid schizophrenia, the appellant 
firmly denied any such experience or ideas of reference.  
The examiner opined that there were no symptoms that 
indicated the existence of an anxiety disorder and certainly 
no existence of post-traumatic stress disorder.  Bipolar 
disorder, depressed state was diagnosed.

In March 1995 VA records show that the appellant reported 
that the medications used to manage his hepatitis had 
exacerbated his symptoms of anger, malaise, worthlessness, 
low energy and needless worrying.  Bipolar disorder, alcohol 
abuse and schizotypal personality disorder were diagnosed.  

A VA examination was conducted in September 1997.  The 
appellant had many psychotic symptoms.  Schizoaffective 
disorder, bipolar type, severe was diagnosed.  He had 
anxiety symptoms under Axis II (personality/developmental 
disorders) that were vaguely post-traumatic.

In October 1997, another VA examination report was issued by 
the same examiner with the benefit of review of the claims 
folder.  The examiner noted that as far back as 1977 a 
diagnosis of schizophrenia had been made.  Since that time, 
various diagnoses of schizophrenia, bipolar disorder and 
depression had been made.  The varying diagnoses depended on 
the presenting symptoms at the time of each examination.  
The appellant was of above-average intelligence and by this 
time very sophisticated in regard to symptoms.  There were 
times when he had deliberately withheld giving symptoms to 
avoid hospitalization.  At that time he was presenting 
psychotic symptoms that were schizophrenic in nature as well 
as affect symptoms that revealed depressive material.  The 
appellant did not have post-traumatic stress disorder.  He 
had a serious mental problem that was best described as a 
severe, chronic schizoaffective disorder of the bipolar 
type.

In VA Medical Center records from December 1997, the 
appellant had difficulty presenting any specific psychiatric 
complaint, but instead focused on his various pains and 
physical problems.  The examiner did not feel that the 
appellant was particularly depressed or psychotic at that 
time.  He suspected that much of the appellant's problem was 
characteralogical and drug seeking, but he might be 
schizophrenic with characteralogical overtones.  

The appellant testified before the RO in September 1993, and 
before the Board in August 1999.  In sum, the appellant has 
asserted that he was diagnosed with schizophrenia within one 
year from separation from service, first noticing that he 
had psychiatric problems shortly after service.  He has also 
stated that he had problems in service but did not want to 
be stigmatized by seeking psychiatric treatment.  In July 
1975 he claims that he was unable to sleep and was 
experiencing auditory hallucinations, so he walked into the 
emergency room of a Charleston, West Virginia hospital.  He 
was hospitalized, placed on medication, and diagnosed with 
paranoid schizophrenia.  He has had multiple psychiatric 
hospitalizations, received psychiatric treatment, had 
problems with the law and unable to live a normal life since 
his military service. 

In February 2002, the appellant's complete Social Security 
Administration (SSA) records were added to the claims file.  
Included is a determination that the appellant was under a 
disability for purposes of receiving benefits under SSA 
beginning July 1975 based on a diagnosis of schizoid 
personality disorder.  The medical records relied on in 
making that determination consist primarily of duplicate 
records already in the claims file.  None of these records 
show that the veteran had a psychiatric disorder during 
service, or a psychosis during the first postservice year.

Records were obtained from the VA Medical Center in Biloxi 
showing treatment for various psychiatric problems.  These 
were dated from January 2001 to August 2002.
VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A.  §§ 
5102, 5103, 5103A, and 5107); 66 Fed.  Reg.  45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA.  
See also Karnas v.  Derwinski, 1 Vet.  App.  308 (1991).  
The VCAA applies with respect to an application to reopen a 
previously denied claim.  Quartuccio v.  Principi, 16 Vet.  
App.  183 (2002).  In this case, the veteran was notified of 
the general provisions of the VCAA and its application to 
attempts to reopen claims in an October 2001 letter.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed.  Reg.  45,620 (Aug.  29, 2001) (to be codified as 
amended at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R.  § 3.156(b), which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R.  § 3.156(a), the second sentence of 38 C.F.R.  § 
3.159(c), and 38 C.F.R.  § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA." 66 Fed.  Reg.  45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have 
been satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  The RO informed the 
veteran of the information and evidence that would support 
his claim to reopen, as well as the reasons and bases for 
the denial of his claim to reopen in the July 1992 rating 
decision, the July 1993 statement of the case, and 
supplemental statements of the case issued in July 1994, 
January 1996, July 1996, December 1997, January 1999 and 
June 2002.  VA must also inform the veteran which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  Quartuccio at 186-87 (2002).  This was 
accomplished in the October 2001 letter to the veteran.  
Thus, the Board finds that VA has complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The service 
medical records have been obtained.  Records were requested 
from and/or obtained from all identified treatment providers 
from 1963 through his most recent treatment.  VA 
examinations were conducted and an addendum was issued.  The 
claim was remanded by the Board in November 1996, April 
1998, and again in August 2001 to develop additional 
evidence.  During testimony before the Board in August 1999, 
the undersigned had an extensive conversation with both the 
appellant and his accredited representative to determine 
whether the record was complete, and the appellant indicated 
that it was.  Records have been obtained from the Social 
Security Administration.  The Board further notes that the 
veteran has been afforded ample opportunity to present 
evidence and argument in support of his claim, in written 
statements to VA, at a personal hearing before a hearing 
officer at the RO in September 1993, and before the 
undersigned in August 1999.  Although he requested a 
videoconference hearing which was scheduled for September 
2002, he did not report for the hearing or provide a reason 
for his failure to appear.  VA cannot assist the veteran 
further in this regard without his cooperation. Thus, the 
Board finds that VA has satisfied its duties to notify and 
to assist the veteran in his attempt to reopen his claim.


Legal Criteria - Service Connection & Reopening Claims

Basic entitlement to disability compensation may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as psychoses, will be 
presumed to be related to service, if manifested to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  Personality 
disorders as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R.  § 3.156(a).  In 
Hodge v.  West, 155 F.3d 1356, 1363 (Fed.  Cir.  1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated in the context of the 
entire record.  Evans v.  Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v.  Principi, 3 Vet.  App.  
510, 513 (1992).  

The Board notes that 38 C.F.R.  § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed.  Reg.  45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R.  
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the appellant's claim was 
not filed on or after August 29, 2001, the effective date of 
the amendment.  66 Fed.  Reg.  45,620, 45,629 (August 29, 
2001).

Analysis

The last final decision on the issue of service connection 
for a psychiatric disorder is the February 1979 decision.  
In that decision, the RO found that service medical records 
were negative for any complaints or treatment of a 
neuropsychiatric disease.  Although the appellant was seen 
within one year from separation from service for a 
depressive neurosis and schizoid personality, he was not 
seen for psychosis.  His hospitalization in 1977 for 
psychosis was associated with drug abuse.  In other words, 
at the time of the February 1979 denial, there was no 
competent evidence of a psychiatric disorder in service and 
no competent evidence of psychosis within one year of 
separation from service.  Additionally, there was no 
competent evidence linking any postservice psychiatric 
disorder to his active service.  The veteran was notified of 
the February 1979 decision in a March 1979 letter.  He did 
not appeal that decision and the decision became final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1978).

The Board finds that since the February 1979 decision, new 
and material evidence has not been submitted to reopen the 
claim for service connection for a psychiatric disorder.  
The records submitted since that decision are either 
duplicates of records already on file, or provide evidence 
that the appellant was treated for multiple psychiatric 
disorders before and after service.  These do not show 
treatment for a psychiatric disorder in service, or for a 
psychosis in the first year following active service.  These 
facts were already in evidence at the time of the February 
1979 decision.  As such, this evidence is cumulative of 
evidence already of record.  Additional testimony or 
evidence that confirms a previously known fact is cumulative 
and not new and material.  Sagainza  v.  Derwinski, 1 Vet. 
App. 575, 579 (1991); Godwin v.  Derwinski, 1 Vet. App. 419, 
424 (1991).

The records of the veteran's more recent psychiatric 
treatment are not material.  These records do not show a 
psychiatric condition during service, the presence of a 
psychosis in the first postservice year, and do not contain 
a medical opinion linking any current psychiatric disorder 
to his active service. The additional evidence submitted 
since the February 1979 rating decision  merely confirms the 
previously known fact that the appellant had post-service 
diagnosis and treatment for mental illness.  As such, the 
additional submitted medical evidence is not new and 
material.  

The appellant's contentions and testimony are not new and 
material evidence.  Although the appellant contends that he 
was diagnosed with schizophrenia in July 1975 or that his 
post-service depression or other mental illness was 
attributable to inservice stressors, lay assertions of 
medical causation or diagnoses unsupported by the record 
cannot suffice as new and material evidence to reopen a 
claim.  Hickson v.  West, 11 Vet. App. 374 (1998).  None of 
his testimony or statements provided competent evidence of 
inservice psychiatric disease, psychosis within one year of 
separation from service or a competent opinion attributing a 
post-service psychiatric diagnosis to service.  Rather, a 
review of the Social Security record reflects that the 
appellant was shown to have a schizoid personality from July 
1975.  This reflects the presence of a personality disorder 
rather than a psychosis in 1975.  Since a personality 
disorder is not subject to the award of compensation, this 
evidence is not material.

The evidence received subsequent to the RO's final February 
1979 decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Because new and material evidence to reopen the 
claim has not been received, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v.  Brown, 5 Vet.  App.  
463, 467 (1993).



ORDER

New and material evidence to warrant reopening a claim of 
entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder, has not been submitted.


		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub.  L.  No.  107-103, 115 Stat.  976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims." (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

